Title: To George Washington from Edmund Randolph, 20 July 1795
From: Randolph, Edmund
To: Washington, George


          Private
         
          
            Sir
            Philadelphia July 20. 1795
          
          I do myself the honor of inclosing to you a letter from Colo. H. It proves, what I suspected, that the first opinion was not maturely weighed. But there is something in the business a little mysterious to me; which I shall examine into, before I write to you upon the occasion.
          The whole subject is daily increasing in magnitude: The proceedings in Boston, which, as yet, we guess at only, but which have passed, as it is said, to Mount Vernon by express, are very pregnant in their consequences. A like effort was to have been made on saturday at New-York; and the example will certainly, I believe, catch in this city. I conjecture, that you will wish to see the full upshot of all these measures before you take your final act; altho’ the degree of attention to them may be questionable. The rough of the memorial, and a paper to accompany it are finished; but I mean to conclude the instructions for the further negotiation before I transcribe them, that I may have an intire view of the matter all at once. It grows more and more delicate and critical; and it looks at present; as if after it is somewhat more developed, I should run down for a day to Mount-Vernon. I think a personal conference will be necessary in the progress of the affair; and my going to Virginia will be a thing of no notice. In fact, so much is at stake, that no pains, labour, vigilance, circumspection, or thought can be excessive. You may be assured, that I will collect every particle of information on all sides; and estimating this subject, as the greatest in its consequences, which has occurred under this government, I shall understand well, how it will operate all round.
          
          Archibald Hamilton Rowan, who wa⟨s⟩ convicted of sedition in Ireland, arrived the day before yesterday from France. Major Butler brought him to my office, to introduce him. This inaccuracy of this member of the senate did not surprize me; nor did it betray me into more than decent civility to a man, who brought a recommendatory letter from Colo. Monroe; dated in April. A public letter of the same date will be forwarded in my next; being now detained for a particular reason, which will be then explained. I have the honor to be with the most respectful and affectionate attachment yr mo. ob. serv.
          
            Edm: Randolph
          
        